In an action for libel, order granting the defendants’ motion to dismiss the complaint for failure to state a cause of action modified so as to grant the defendants’ motion to strike out the third and fourth causes of action on the ground that they failed to state facts sufficient to constitute causes of action and to deny it as to the first and second causes of action, and as so modified, affirmed, with ten dollars costs and disbursements to the appellant, with leave to defendants to answer within ten days from the entry of the order herein. In our opinion, the article set forth in the first cause of action likens the plaintiff to a street demagogue and affects his professional standing as an attorney, especially with his Polish clients. It is, therefore, libelous per se. The article set forth in the second cause of action may well be understood to mean that plaintiff’s testimony, given in the action referred to, was false and that he was, therefore, guilty *831of perjury. The article contained in the third cause of action is privileged under section 337 of the Civil Practice Act, as amended by chapter 619 of the Laws of 1930, and the article set forth in the fourth cause of action,, while criticizing plaintiff's conduct as an official of the society referred to, contains, in our opinion, nothing libelous. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.